DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/10/20.
Claims 1-27 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/9/21, 2/17/21 and 10/22/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of co-pending application 16/845,989.  Not having optional limitation of “a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern” does not make current application patentable, because it is a less featured version of same invention.

Instant Application 16/845,953
Co-pending Application 16/845,989
1. A system comprising: an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises
a first emitter for emitting pulses of a first wavelength of electromagnetic radiation and a second emitter for emitting pulses of a second wavelength of electromagnetic radiation;

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation;

and a controller in electronic communication with the emitter and the image sensor;

wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of:

electromagnetic radiation having a wavelength from about 513 nm to about 545 nm;

electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or

electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
1. A system comprising: an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a first emitter for emitting pulses of a first wavelength of electromagnetic radiation and a second emitter for emitting pulses of a second wavelength of electromagnetic radiation; 

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; 

and a controller in electronic communication with the emitter and the image sensor; and 

wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: 

electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; 

electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; 

electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; 

a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern.



	9.  	Remaining claims 2-4, and 6-27 of instant application are obvious over co-pending Application 16/845,989 in view of stated prior arts discussed under 103 rejection. Same motivation is applicable for combining co-pending application and stated prior arts as all are analogous art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 13-15 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1).

Regarding to claim 1:

1. Zuzak teach a system comprising: an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a first emitter for emitting pulses of a first wavelength of electromagnetic radiation (Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs) and a second emitter for emitting pulses of a second wavelength of electromagnetic radiation; (Zuzak [0037] the one or more optical tunable radiation sources are typically capable of producing electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm and can be a supercontinuum laser) and a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Zuzak do not explicitly teach an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; 

However Blanquart teach an image sensor (Blanquart [0045] a pixel array FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength) comprising a pixel array (Blanquart [0165] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor 3100 having a plurality of pixel arrays) for sensing reflected electromagnetic radiation; (Blanquart [0047] the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart in video/camera technology. One would be motivated to do so, to incorporate an image sensor comprising a pixel array for sensing reflected electromagnetic radiation. This functionality will provide improved imaging.

Regarding to claim 11:

11. Zuzak teach the system of claim 1, the fourth wavelength of electromagnetic radiation emitted by the fourth emitter is a hyperspectral wavelength comprising one or more of the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm, the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm, or the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)
wherein the fourth emitter for emitting the hyperspectral wavelength comprises one or more independent lasers for emitting different hyperspectral wavelengths of electromagnetic radiation. (Zuzak [0023] the one or more optical tunable radiation sources is a supercontinuum laser. In one aspect, the hyperspectral imaging system is a microscope)

Zuzak do not explicitly teach further comprising a third emitter for emitting pulses of a third wavelength of electromagnetic radiation and a fourth emitter for emitting pules of a fourth wavelength of electromagnetic radiation, and wherein: the first wavelength of electromagnetic radiation emitted by the first emitter is a red light; the second wavelength of electromagnetic radiation emitted by the second emitter is a blue light; the third wavelength of electromagnetic radiation emitted by the third emitter is a green light;

However Blanquart teach further comprising a third emitter for emitting pulses of a third wavelength of electromagnetic radiation and a fourth emitter for emitting pules of a fourth wavelength of electromagnetic radiation, and wherein: the first wavelength of electromagnetic radiation emitted by the first emitter is a red light; the second wavelength of electromagnetic radiation emitted by the second emitter is a blue light; the third wavelength of electromagnetic radiation emitted by the third emitter is a green light; and (Blanquart [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure)

Regarding to claim 13:

13. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter.

However Blanquart teach wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter. (Blanquart [0070] FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light)

Regarding to claim 14:

14. Zuzak teach the system of claim 13, Zuzak do not explicitly teach wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read.

However Blanquart teach wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read. (Blanquart 7A-7D [0065] FIG. 2A the emitter may pulse during the read out portion 202 of the sensor operation cycle. In an embodiment, the emitter may pulse during the blanking portion 216 of the sensor operation cycle. In an embodiment, the emitter may pulse for a duration that is during portions of two or more sensor operational cycles. In an embodiment, the emitter may begin a pulse during the blanking portion 216, or during the optical black portion 220 of the readout portion 202, and end the pulse during the readout portion 202, or during the optical black portion 218 of the readout portion 202 of the next succeeding cycle)

‘Regarding to claim 15:

15. Zuzak teach the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral wavelength for eliciting a spectral response, (Zuzak [0041] obtaining spectral image data from one or more objects in vivo (e.g., tissue components) including: generating a spectrum of electromagnetic radiation; separating the electromagnetic radiation into one or more single wavelength bands or a spectrum band using a spatial light modulator; illuminating the one or more objects with the one or more single wavelength bands or the spectrum band; collecting the reflected one or more single wavelength bands or the spectrum bands resulting from the one or more objects; and, directing the collected single wavelength bands or the spectrum bands to one or more detectors that capture spectral image data. The method can further include the steps of: tuning the spatial light modulator; triggering the one or more detectors for collection; formatting and digitizing the spectral image data as a hyperspectral image; deconvoluting each pixel of the spectral image data using a signal processing algorithm; and, displaying the spectral image on one or more displays) wherein the hyperspectral wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance
hyperspectral image cube was acquired and saved to hard disk in around five (5)
seconds. Zuzak [0023] the one or more optical tunable radiation sources produce
electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm (Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Regarding to claim 18:

18. Zuzak teach the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, (Zuzak [0023] the present invention is a hyperspectral imaging system that includes one or more optical tunable radiation sources configured to illuminate one or more fluorescent targets. [0241] The present invention consists primarily of a spectral light engine with DLP.RTM. technology providing the spectroscopic illumination, a digital camera with a scientific grade CCD for imaging, and software designed and developed to manage the data acquisition and the chemometric visualization. The data acquisition software automatically tune the DLP.RTM. technology and trigger the camera for collecting a series of spectroscopic images formatted as a hyperspectral image cube) and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame. (Zuzak [0105] FIG. 48 is the in vivo hyperspectral imaging of human tissue, spatial variation of percentage of
HbO.sub.2 and surface temperature in response to burn)

Regarding to claim 19:

19. Zuzak teach the system of claim 18, wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Regarding to claim 20:

20. Zuzak teach the system of claim 19, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. (Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

Regarding to claim 21:

21. Zuzak teach the system of claim 20, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0411] it is believed and shown in part above that the present invention hyperspectral imaging system and methods can be used to monitor the vascular blood flow and monitor tissue oxygen in clinical use and determine if kidney function can be protected and improved when performing partial nephrectomy with real-time monitoring of kidney oxygen levels)

Regarding to claim 22:

22. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

However Blanquart teach wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, (Blanquart [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. The dashed line portions in the pulse (from FIG. 3) illustrate the potential or ability to emit electromagnetic energy during the optical black portions 220 and 218 of the read cycle (sensor cycle) 200 if additional time is needed or desired to pulse electromagnetic energy) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart [0089] it should be noted that by pulsing during blanking period (time during which the sensor is not reading out the pixel array), the sensor is insensitive to differences/mismatches between lasers of the same kind and simply accumulates the light for the desired output. In another embodiment, the maximum light pulse range may be different from frame to frame. This is shown in FIG. 7E where the light pulses are different from frame to frame. The sensor may be built in order to be able to program different blanking times with a repeating pattern of 2 or 3 or 4 or n frames. In FIG. 7E, 4 different light pulses are illustrated and Pulse 1 may repeat for example after Pulse 4, and may have a pattern of 4 frames with different blanking times. This technique can be used to place the most powerful partition on the smallest blanking time and therefore allow the weakest partition to have wider pulse on one of the next frames without the need of increasing the readout speed. The reconstructed frame can still have a regular pattern from frame to frame as it is constituted of many pulsed frames)

Regarding to claim 23:

23. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.

However Blanquart teach wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart Fig. 1, Fig. 36 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red portion110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)

Regarding to claim 24:

24. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.

However Blanquart teach wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame
of video for both full spectrum light and partitioned spectrum light in accordance with the
principles and teachings of the disclosure) wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation. (Blanquart Fig. 7 [0076] a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

Regarding to claim 25:

25. Zuzak teach the system of claim 1, wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were
noted)

Regarding to claim 26:

26. Zuzak teach the system of claim 1, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image frame (Zuzak [0331] the resulting gray scale or color encoded images provide the clinician with a non-invasive visualization of the chemical state within the micro-vasculature perfusing the tissue while the patient is in the clinic or surgery. A simplified schematic of the instrumentation described above is presented in FIG. 49. [0361] The results are now discussed infra. Visual inspection of the processed spectral sweep images (See FIG. 57A) showed that the DLP hyperspectral imaging system can differentiate between oxygenated and deoxygenated tissue. In FIG. 57A, all three fingers were colored shades of red, orange, and yellow, which corresponded to a percent HbO.sub.2 between 60 and 80%, as indicated on the colorbar at the right. As expected under `Control` conditions, there was no difference in the surface oxygenation amongst the three fingers. In FIG. 57B, the middle finger was colored blue-green, which corresponds to a percent HbO.sub.2 between 40 and 50%, while the other two fingers appeared the same as they did in the `Control` image. As expected under `Occluded` conditions, the rubber band tourniquet inhibits blood flow to the finger and effectively de-oxygenates the tissue. In FIG. 57C, the middle finger was colored red-orange, corresponding to a percent HbO.sub.2 higher than 75%. As expected under `Reperfusion` conditions, the DLP HSI visualizes an overshoot in tissue oxygenation related to reactive hyperemia most likely caused by vascular autoregulation of the previously occluded finger) comprising an overlay of hyperspectral imaging data, wherein the hyperspectral wavelength of electromagnetic radiation comprises: (Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))
the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Zuzak do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength.

However Blanquart teach wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength. (Blanquart Fig. 1, Fig. 36 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red portion110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Papac (U.S. Pub. No. 20110292343 A1).

Regarding to claim 2:

2. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein: the first emitter emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers; the second emitter emits the pulses of the second wavelength of electromagnetic  radiation at a second dichroic mirror that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers; and the first dichroic mirror is transparent to the second wavelength of electromagnetic radiation.

However Papac teach wherein: the first emitter emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers; (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated)
the second emitter emits the pulses of the second wavelength of electromagnetic (Papac [0021] illuminator 100, a variety of suitable color sources is illustrated by FIG. 3. FIG. 3 shows the spectral power distributions for conventional LED sources. Each such color source could be combined with white light using the combining stages discussed herein) radiation at a second dichroic mirror that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers; and (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated)
the first dichroic mirror is transparent to the second wavelength of electromagnetic radiation. (Papac Fig. 1 [0015] dichroic mirror 115 will reflect a certain band of wavelengths yet be transparent to another set of wavelengths outside that band. Thus, dichroic mirror 115 is tuned so as to reflect the color band emitted by a color source 120 as focused and collimated through optics 125 onto dichroic mirror 115. The sources, mirror, and associated optics are aligned such that dichroic mirror 115 produces a first combined beam 130. In that regard, a spectral portion of light emitted by white light source 105 that is within the color band reflected by the dichroic mirror 115 will be reflected away from combined beam 130 as shown by hollow arrow 135. The remaining spectral portions in the white light emitted by white source 105 will pass through mirror 115 to combine with the reflected light from color source 120 to form first combined beam 130)

The motivation for combining Zuzak and Blanquart as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart and Papac in video/camera technology. One would be motivated to do so, to incorporate the first emitter emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers. This functionality will provide efficiency.

Regarding to claim 3:

3. Zuzak teach the system of claim 2, Zuzak do not explicitly teach wherein the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers.

However Papac teach wherein the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers. (Papac Fig. 1 Fiber optic 185 is offset from dichroic mirror 115)

Regarding to claim 4:

4. Zuzak teach the system of claim 2, Zuzak do not explicitly teach wherein: the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter; and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter.

However Papac teach wherein: the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter; and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter. (Papac Fig. 1 Fiber optic 185 is perpendicular to color source 120 emitter)

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Keidrowski (U.S. Pub. No. 20200329952 A1).

Regarding to claim 6:

6. Zuzak teach the system of claim 1, Zuzak do not explicitly teach further comprising: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; wherein the optical fiber bundle comprises plastic fibers and glass fibers, wherein the plastic fibers and glass fibers are coupled near an output of the optical fiber bundle.

However Keidrowski teach further comprising: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; (Keidrowski [0004] optical waveguides for lighting, and can also include a working channel, which enables the insertion of instruments, like catheters, forceps, stone catchers, lithotriptors (stone fragmentation devices) etc. At least one fiber optic bundle can be provided in addition to illuminate the working area lying distally in front of the endoscope. An example of such an endoscope is disclosed in DE 43 35 783 A1)
wherein the optical fiber bundle comprises plastic fibers and glass fibers, wherein the plastic fibers and glass fibers are coupled near an output of the optical fiber bundle. (Keidrowski [0013] the at least one optical waveguide can be configured as an optical fiber bundle, i.e., as a bundle made of optical fibers. An optical fiber bundle has in each case a plurality of optical fibers, e.g., a plurality of glass fibers. Optical fibers can be, e.g., glass fibers or fibers based on plastic material. The optical waveguide or the optical fiber bundle can be coupled to an external light source)

The motivation for combining Zuzak and Blanquart as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart and Keidrowski in video/camera technology. One would be motivated to do so, to incorporate an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle. This functionality will provide reduced cost system.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Keidrowski (U.S. Pub. No. 20200329952 A1) and Papac (U.S. Pub. No. 20110292343 A1).

Regarding to claim 7:

7. Zuzak teach the system of claim 6, Zuzak do not explicitly teach further comprising an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle.

However Papac teach further comprising an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle. (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 [intervening optical component] is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated)

The motivation for combining Zuzak, Blanquart and Keidrowski as set forth in claim 6 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Keidrowski and Papac in video/camera technology. One would be motivated to do so, to incorporate an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle. This functionality will provide efficiency.

Regarding to claim 9:

9. Zuzak teach the system of claim 1, Zuzak do not explicitly teach further comprising: an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; wherein the intervening optical component comprises a plurality of glass optical fibers.

However Keidrowski teach further comprising: an optical fiber bundle comprising a plurality of plastic optical fibers, (Keidrowski [0013] the at least one optical waveguide can be configured as an optical fiber bundle, i.e., as a bundle made of optical fibers. An optical fiber bundle has in each case a plurality of optical fibers, e.g., a plurality of glass fibers. Optical fibers can be, e.g., glass fibers or fibers based on plastic material. The optical waveguide or the optical fiber bundle can be coupled to an external light source) 
wherein the intervening optical component comprises a plurality of glass optical fibers. (Keidrowski [0013] the at least one optical waveguide can be configured as an optical fiber bundle, i.e., as a bundle made of optical fibers. An optical fiber bundle has in each case a plurality of optical fibers, e.g., a plurality of glass fibers. Optical fibers can be, e.g., glass fibers or fibers based on plastic material. The optical waveguide or the optical fiber bundle can be coupled to an external light source)

However Papac teach wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated)

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Keidrowski (U.S. Pub. No. 20200329952 A1), Papac (U.S. Pub. No. 20110292343 A1) and Daidoji (U.S. Pub. No. 20170112370 A1).

Regarding to claim 8:

8. Zuzak teach the system of claim 7, Zuzak do not explicitly teach wherein the intervening optical component comprises one or more of a diffuser or a mixing rode.

However Daidoji teach wherein the intervening optical component comprises one or more of a diffuser or a mixing rode. (Daidoji [0058] The optical converter 190 is arranged in an illumination window (not shown) at a distal end surface of the distal rigid portion 21 of the insertion section 20. FIG. 3 is a diagram schematically showing the optical converter 190. The optical converter 190 comprises anoptical diffuser 191 optically connected to the distal end of the optical fiber 122, and a holder 192 holding the optical diffuser 191)

The motivation for combining Zuzak, Blanquart, Keidrowski and Papac as set forth in claim 7 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Keidrowski, Papac and Daidoji in video/camera technology. One would be motivated to do so, to incorporate intervening optical component comprises one or more of a diffuser or a mixing rode. This functionality will provide efficiency.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Papac (U.S. Pub. No. 20110292343 A1), Daidoji (U.S. Pub. No. 20170112370 A1) and Sunagawa (U.S. Pub. No. 20090312607 A1).

Regarding to claim 10:

10. Zuzak teach the system of claim 1, Zuzak do not explicitly teach further comprising: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees.

However Papac teach further comprising: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated)

The motivation for combining Zuzak, Blanquart and Papac as set forth in claim 2 is equally applicable to claim 10.

However Daidoji teach a diffuser disposed at a distal end of the optical fiber bundle; (Daidoji [0058] The optical converter 190 is arranged in an illumination window (not shown) at a distal end surface of the distal rigid portion 21 of the insertion section 20. FIG. 3 is a diagram schematically showing the optical converter 190. The optical converter 190 comprises an optical diffuser 191 optically connected to the distal end of the optical fiber 122, and a holder 192 holding the optical diffuser 191)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Papac and Daidoji in video/camera technology. One would be motivated to do so, to incorporate a diffuser disposed at a distal end of the optical fiber bundle. This functionality will provide better illumination.

However Sunagawa teach wherein the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees. (Sunagawa [0044] FIG. 2 the phosphor 43 emits the blue laser beam as a diffusion beam, which has a diffusion angle of 60.degree. to 70.degree. with respect to an optical axis on one side, from the laser beam having high straightness. 60.degree. with respect to an optical axis on one side means 120 degree light cone which meets the limitation)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Papac, Daidoji and Sunagawa in video/camera technology. One would be motivated to do so, to incorporate the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees. This functionality will provide clear image of wider area.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Baumann (U.S. Pub. No. 20150185414 A1).

Regarding to claim 12:

12. Zuzak teach the system of claim 1, comprising a plurality of lasers for emitting the pulses of the second wavelength of electromagnetic radiation. (Zuzak [0023] the one or more optical tunable radiation sources is a supercontinuum laser. In one aspect, the hyperspectral imaging system is a microscope)

Zuzak do not explicitly teach wherein the first emitter is a first laser bundle comprising a plurality of lasers for emitting the pulses of the first wavelength of electromagnetic radiation and the second emitter is a second laser bundle.

However Baumann teach wherein the first emitter is a first laser bundle comprising a plurality of lasers for emitting the pulses of the first wavelength of electromagnetic radiation and the second emitter is a second laser bundle. (Baumann [0019] the miniaturization of the LEDs, these show, in terms of the lateral extent thereof, the same size as the cross sections of the optical waveguide fibres. Currently, semiconductor lasers are slightly larger. By using miniaturized LEDs or optical waveguide fibres, it is possible to generate a very compact, small area light source, which is suitable to be connected directly to the end surface of the optical fibre bundle and in the process ensures a good reliable assignment between individual-light source and one end of an optical waveguide fibre)

The motivation for combining Zuzak and Blanquart as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart and Baumann in video/camera technology. One would be motivated to do so, to incorporate the first emitter is a first laser bundle comprising a plurality of lasers for emitting the pulses of the first wavelength of electromagnetic radiation and the second emitter is a second laser bundle. This functionality will provide improved quality.

Claims 16-17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Blanquart_20180014000 (U.S. Pub. No. 20180014000 A1)

Regarding to claim 16:

16. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Blanquart_20180014000 teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Blanquart_20180014000 Fig. 6B shows full pulse width duration as doted vertical lines is shorter than individual red, green and blue sub pulse. [0047] The timing for the general case is shown in FIG. 6A. It turns out that if the λ factor is equal to 0.552; both the red and the green components are exactly cancelled, in which case the Cb information can be provided with pure blue light. Similarly, setting δ=0.650 cancels out the blue and green components for Cr which becomes pure red. This particular example is illustrated in FIG. 6B, which also depicts λ and δ as integer multiples of ½.sup.8. This is a convenient approximation for the digital frame reconstruction (see later discussion))

The motivation for combining Zuzak and Blanquart as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart and Blanquart_20180014000 in video/camera technology. One would be motivated to do so, to incorporate emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will provide enhanced feature.

Regarding to claim 17:

17. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

However Blanquart_20180014000 teach wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart_20180014000 Fig. 4 shows two or more RGB wavelengths simultaneously as a single pulse, because only one readout cycle followed by the pulse)

Regarding to claim 27:

27. Zuzak teach the system of claim 1, wherein the hyperspectral emission of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Zuzak do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a hyperspectral emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the hyperspectral emission can be processed to generate a YCbCr image frame comprising an overlay of hyperspectral imaging data.

However Blanquart_20180014000 teach wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a hyperspectral emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the hyperspectral emission can be processed to generate a YCbCr image frame comprising an overlay of hyperspectral imaging data. (Blanquart_20180014000 [0039] In an embodiment, as illustrated in FIG. 3A-3C, an endoscopic system 300a may comprise a pixel array 302a having uniform pixels and the system 300a may be operated to receive Y (luminance pulse) 304a, Cb (ChromaBlue) 306a and Cr (ChromaRed) 308a pulses. [0077] Additionally, the teachings and principles of the disclosure may include any and all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray. [0078] In an embodiment, a method for digital imaging for use with an endoscope in ambient light deficient environments may comprise: actuating an emitter to emit a plurality of pulses of electromagnetic radiation to cause illumination within the light deficient environment, wherein said pulses comprise a first pulse that is within a first wavelength range that comprises a first portion of electromagnetic spectrum, wherein said pulses comprise a second pulse that is within a second wavelength range that comprises a second portion of electromagnetic spectrum, wherein said pulses comprise a third pulse that is with is a third wavelength range that comprises a third portion of electromagnetic spectrum)

Allowable subject matter

Regarding to claim 5:

Claims 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482